Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s information disclosure statement submitted May 23, 2022.  This application is a national stage application of PCT/JP2016/084150, filed November 17, 2016, which claims benefit of foreign application JP2015-224617, filed November 17, 2015.
Claims 1, 5, 7-11, 13, 15-18, 20-23, and 45 are pending in this application.
Claims 1, 5, 7-11, 13, 15-18, 20-23, and 45 as amended are examined on the merits herein.

Information Disclosure Statement
The information disclosure statement submitted May 23, 2022 has been fully considered and not found to be the basis for any new grounds of rejection against the claims as previously allowed in the office action issued March 2, 2022.  The references included are not relevant to the present claims, and are not even related in any way to the art of oligonucleotide synthesis or protection.  Based on the communication from the European Patent Office regarding application EP16866398.7 cited in this document (NPL reference BR) these documents appear to have been cited by the European patent office as prior art against a compound claim in EP16866398.7 that was written so as to inadvertently encompass large numbers of compounds not related to the actual intended invention.  Since all of the present claims are directed to processes of synthesizing oligonucleotides, the newly cited documents do not anticipate or render them obvious.  Accordingly the application remains in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	5/24/2022